DETAILED ACTION
1.	This action is responsive to the following communication: 03/30/2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.   
 

Allowable Subject Matter
3.	Claims 1-5, 9-15 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Buchheit teaches the limitation: “a method for searching messages in a conversation-based message system includes receiving a query from a requestor and transmitting the query to a conversation, management system. A list of conversations is received from the conversation management system, where each of the conversations in the list has a respective conversation identifier, and wherein each conversation includes one or more messages sharing a common set of characteristics 

The prior art of Smith teaches another combination, “a user may be sent more than one message in which a request for reply, an option to link to content, or the like 

The prior art of Sample teaches another combination, “determining whether the message event is associated with an existing conversation involving the first account, and if so setting a sequence number associated with the message event to a value incremented from a current sequence number associated with the existing conversation”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        April 20, 2021